Citation Nr: 0330946	
Decision Date: 11/07/03    Archive Date: 11/17/03	

DOCKET NO.  02-02 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran is entitled to have his educational 
assistance benefits pursuant to 38 U.S.C.A. Chapter 31 (West 
2002) reinstated.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from September 1983 
to July 1986.

This matter arises from a decision rendered in February 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, that denied the veteran's 
request to resume his educational assistance pursuant to 
38 U.S.C.A. Chapter 31.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 2002), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), that 
eliminated the well-grounded claim requirements, expanded 
the duty of VA to notify the appellant and representative 
(if any), and enhanced VA's duty to assist an appellant in 
developing the information and evidence necessary to 
substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  

First, VA has a duty to notify the veteran of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as 
well as to any claim filed before that date but not decided 
by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  For purposes 
of this determination, the Board will assume that the VCAA 
is applicable to claims or appeals pending on the date of 
enactment of the VCAA.

This matter arises from a claim filed prior to the effective 
date of the VCAA.  However, the record does not indicate 
that the RO provided notice to the claimant of the VCAA, 
including the division of responsibilities between VA and 
the claimant in obtaining evidence, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans Benefit 
Administration.  Nor has the RO addressed how the VCAA was 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
VA must notify the appellant 


of evidence and information necessary to substantiate his 
claim, and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  See 
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

During the appellate process, the veteran contended that he 
was never advised that he was required to undergo 
psychological treatment in order to maintain his continued 
entitlement to vocational rehabilitation training.  He also 
indicated that he had fully complied with the treatment 
recommendations made by VA medical professionals with regard 
to his service-connected diabetes mellitus.  Lastly, the 
record indicates that the veteran has been receiving ongoing 
treatment since his claim was first denied.

In view of the foregoing, this case is REMANDED to the RO 
for action as follows:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. at 187.  

2.  The RO should then undertake any 
other action required to comply with the 
notice and duty to assist requirements 
of the VCAA and VA's implementing 
regulations.  

3.  The veteran should then be scheduled 
for a VA medical examination.  The 
claims file should be 


available to the examiner in conjunction 
therewith.  All indicated tests and 
studies must be accomplished.  The 
examiner should indicate whether the 
veteran manifests any psychiatric 
disorders.  If so, both the type of 
disorder observed and the symptomatology 
associated therewith should be specified 
in detail.  The examiner should also 
indicate whether it appears that the 
veteran has been compliant in 
controlling his blood sugars.

4.  The RO should then review the 
examination report to ensure that it is 
in compliance with the requirements of 
this remand.  If not, it should be 
returned to the examiner for corrective 
action.  

5.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted, the veteran 
should be furnished a supplemental 
statement of the case.  He should also 
be given the appropriate time period in 
which to respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The veteran need take no 
action until so informed.  He also has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999)



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


